     Case 2:20-cv-01706-APG-VCF Document 14 Filed 10/06/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company as Trustee for New Century
 7   Home Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates
 8                                  UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
11   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:20-cv-01706-APG-VCF
     COMPANY AS TRUSTEE FOR NEW
12   CENTURY HOME EQUITY LOAN TRUST,
13   SERIES 2005-D, ASSET BACKED PASS-                  STIPULATION AND ORDER TO
     THROUGH CERTIFICATES,                              EXTEND TIME PERIOD TO RESPOND
14                                                      TO MOTION TO DISMISS [ECF No. 9]
                             Plaintiff,
15          vs.                                         [First Request]
16   WESTCOR LAND TITLE INSURANCE
     COMPANY; DOE INDIVIDUALS I through
17   X; and ROE CORPORATIONS XI through
     XX, inclusive,
18
                          Defendants.
19
20
21          COMES NOW Plaintiff Deutsche Bank National Trust Company as Trustee for New

22   Century Home Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates

23   (“Deutsche Bank”) and Defendant Westcor Land Title Insurance Company (“Westcor”)

24   (collectively, the “Parties”), by and through their respective attorneys of record, hereby stipulate

25   and agree as follows:

26          1. On August 21, 2020, Deutsche Bank filed its Complaint in Eighth Judicial District

27                Court, Case No. A-20-819973-C [ECF No. 1-2];

28



                                                 Page 1 of 3
     Case 2:20-cv-01706-APG-VCF Document 14 Filed 10/06/20 Page 2 of 3




 1         2. On September 15, 2020, Westcor filed a Petition for Removal to this Court [ECF No.
 2            1];
 3         3. On September 22, 2020, Westcor filed a Motion to Dismiss [ECF No. 9];
 4         4. Deutsche Bank’s deadline to respond to Westcor’s Motion to Dismiss is currently
 5            October 6, 2020;
 6         5. Deutsche Bank’s counsel is requesting an extension until Tuesday, October 20, 2020,
 7            to file its response;
 8         6. This extension is requested to allow counsel for Deutsche Bank additional time to
 9            review and respond to the points and authorities cited to in the pending Motion.
10            Additionally, the Parties are currently considering whether a stipulation to stay the
11            litigation is warranted pending the outcome of the Motion;
12         7. Counsel for Westcor does not oppose the requested extension;
13
14   ///
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                             Page 2 of 3
     Case 2:20-cv-01706-APG-VCF Document 14 Filed 10/06/20 Page 3 of 3




 1         8. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3         IT IS SO STIPULATED.
 4    DATED this 5th day of October, 2020.         DATED this 5th day of October, 2020.
 5    WRIGHT, FINLAY & ZAK, LLP                    MAURICE WOOD
 6
      /s/ Lindsay D. Robbins                       /s/ Brittany Wood________
 7    Darren T. Brenner, Esq.                      Aaron R. Maurice, Esq.
      Nevada Bar No. 8386                          Nevada Bar No. 6412
 8    Lindsay D. Robbins, Esq.                     Brittany Wood, Esq.
 9    Nevada Bar No. 13474                         Nevada Bar No. 7562
      7785 W. Sahara Ave., Suite 200               Elizabeth E. Aronson, Esq.
10    Las Vegas, NV 89117                          Nevada Bar No. 14472
      Attorneys for Plaintiff, Deutsche Bank       9525 Hillwood Drive, Suite 140
11    National Trust Company as Trustee for New    Las Vegas, Nevada 89134
12    Century Home Equity Loan Trust, Series       Attorneys for Defendant, Westcor Land Title
      2005-D, Asset Backed Pass-Through            Insurance Company
13    Certificates
14
     IT IS SO ORDERED.
15
                       6th day of _____________,
           Dated this _____        October       2020.
16
17                                            ________________________________________
                                              UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                             Page 3 of 3
